UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2013 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[ ] to[ ] Commission file number 333-183814 LIFE STEM GENETICS INC. (Exact name of registrant as specified in its charter) Nevada 80-0832746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 North Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (310) 279-5234 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered None None Securities registered pursuant to Section 12(g) of the Act: N/A (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox The aggregate market value of Common Stock held by non-affiliates of the Registrant on January 31, 2013 was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 44,537,500 common shares as of October 28, 2013. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Item 1. Business 4 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item 4. Mine Safety Disclosures 23 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 24 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 Item 9A. Controls and Procedures 43 Item 9B. Other Information 44 Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 48 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accounting Fees and Services 54 Item 15. Exhibits, Financial Statement Schedules 54 2 EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-K/A (the “Amendment”) to our Annual Report on Form 10-K for the period ended July 31, 2013 (the “Form 10-K”), filed with the Securities and Exchange Commission on October 29, 2013 (the “Original Filing Date”), to provide the report of our company’s former auditor for the comparative period, revise the information set out in Item 9 and to amend information with respect to items in the Notes to the Financial Statements which were omitted in Exhibit 101 formatted in XBRL (eXtensible Business Reporting Language) to the Form 10-K, which consists of the following materials: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way any other disclosures made in the Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Original Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1 and 32.1 hereto. 3 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our consolidated financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our” and “our company” mean Life Stem Genetics Inc., a Nevada company, and our wholly owned subsidiary Life Stem Genetics, Inc., a South Dakota company, unless otherwise indicated. Our Corporate History and Background We were incorporated in the State of Nevada on July 5, 2012 under the name Miami Days Corp. Our company was involved in the business of production and sale of fast food. The objective of our company was to establish a market in the Balkan region, particularly in the country of Serbia. We intended to provide the community with authentic and traditional Serbian fast food. We planned to generate revenue by selling traditional Serbian fast food cuisine from a chain of fast food outlets. Previously, our company had a contract with Slavko Didic to rent a property in order to conduct our business at Save Jovsica 9e, Zvezdara 11000, Belgrade, Serbia. Unfortunately, we were not able to implement our business plan and consequently our management began considering alternative strategies, such as business combinations or acquisitions to create value for our shareholders. Effective August 26, 2013, Bojan Didic resigned as president of our company and Gloria Simov was appointed a director, president and chief executive officer of our company. On August 29, 2013, our company signed a letter of intent with Life Stem Genetics, Inc., a South Dakota corporation (“LSG South Dakota”) that, if the intent of the letter of intent was carried out, would result in our company acquiring 100% of the outstanding shares of LSG South Dakota and in exchange the LSG South Dakota shareholders would receive restricted shares of our company. In addition, after the proposed share exchange our company would provide financing to LSG South Dakota sufficient to carry out its business objectives. 4 On August 30, 2013, our company entered into a share exchange agreement with LSG South Dakota and the shareholders of LSG South Dakota that would result in our company acquiring 100% of the outstanding shares of LSG South Dakota and in exchange the LSG South Dakota shareholders would receive restricted shares of our company. Pursuant to the terms of the share exchange agreement, we agreed to acquire all 1,100,000 issued and outstanding shares of LSG South Dakota’s common stock in exchange for the issuance by our company of 26,422,500 shares of our common stock to the shareholders of LSG South Dakota. The restricted shares to be issued to the LSG South Dakota shareholders would represent 60% of then issued shares of our company at the closing of agreement and related transactions. Further, pursuant to the share exchange agreement, we were required to provide a financing of an aggregate of $500,000, to close no later than 60 days from the close of the share exchange and on mutually agreeable terms. The financing is to be used for advancement of our business objectives. Gloria Simov, an officer and director of our company, is also an officer and director of LSG South Dakota. Ms. Simov is also a major shareholder of LSG South Dakota. LSG South Dakota is a State of South Dakota corporation engaged in the business of providing stem cell therapy treatments. On September 16, 2013, our board of directors and a majority of our shareholders approved a change of name of our company from “Miami Days Corp.” to “Life Stem Genetics Inc.”. In addition to the name change, our board of directors and a majority of our shareholders approved a 13 new for 1 old forward split of our issued and outstanding shares of common stock and an increase to our authorized capital. As a result in our issued and outstanding common stock would increase from 5,355,000 to 69,615,000 shares and our authorized capital would increase from 75,000,000 shares of common stock to 250,000,000 shares of common stock, all with a par value of $0.001. A Certificate of Amendment to effect the change of name and increase to authorized capital became effective with the Nevada Secretary of State on September 18, 2013. Our name change and stock split were approved by the Financial Industry Regulatory Authority (“FINRA”) effective September 20, 2013. The forward split and name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on September 20, 2013. Our trading symbol is “LIFS”. Our CUSIP number is 53217Y 103. On September 19, 2013, we entered into an amending agreement with LSG South Dakota and its shareholders. Pursuant to the terms of the amending agreement, we mutually agreed to extend the date of closing of the share exchange agreement. On September 20, 2013, we closed the share exchange by issuing the required 26,422,500 common shares to the shareholders of LSG South Dakota. As a result of the share exchange, LSG South Dakota became our wholly-owned subsidiary. Concurrently, and as a condition to closing the share exchange agreement, we cancelled 52,000,000 shares of our common stock. Additionally, on September 20, 2013, Bojan Didic, a former officer, director and shareholder of our company agreed to cancel 52,000,000 shares of common stock.As a result of the closing of the share exchange agreement with LSG South Dakota, LSG South Dakota became our wholly-owned subsidiary and we now carry on business in the state of California. Our company is in the development stage and has generated only nominal/insignificant revenues. 5 On September 25, 2013, we entered into a press agreement with Contrarian Press LLC, pursuant to which Contrarian will establish a proprietary database of potential investors for our company. Based on the resources necessary to commence the services, our company has paid an initial amount of $300,000 to be applied to recurring database acquisitions costs expended by Contrarian. Throughout the term of the agreement, continuation of activities by Contrarian and replenishment of the budget by our company will be as approved by mutual agreement. The agreement is for a term of 24 months and may be terminated in writing by either party upon five business days written notice to the other party. On October 21, 2013, Bojan Didic resigned as our treasurer and director on October 21, 2013. Concurrently, Heather Sharp was appointed as our chief financial officer and director. Our board of directors consists of Gloria Simov and Heather Sharp. Effective October 21, 2013, we entered into a private placement agreement with one person. Pursuant to the agreement, we agreed to the issuance of 500,000 units at a price of $1.00 per unit. Each unit consists of one share of our common stock and one warrant. Each warrant is exercisable into one common share of our company’s common stock at price of $1.00 per warrant share for a period of 12 months. The total proceeds received from this private placement were $500,000. On October 31, 2013, Bojan Didic, a former officer, director and shareholder of our company forgave the entire loan balance of $21,925. Our principal executive office is located at 433 North Camden Drive, Suite 400, Beverly Hills, CA 90210. Our phone number is (310) 279-5234. Emerging Growth Company We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups (“JOBS”) Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. 6 Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. We have elected not to opt out of the extended transition period for complying with any new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. Business Overview Our new business is to establish a series of stem cell therapy based clinics around the world. The first three locations are planned for Las Vegas, Nevada, Newport Beach, California and Hong Kong. The business goal is to have 20 locations established internationally within five years. Each facility will be set up in a spa-like atmosphere and offer a variety of treatments. Las Vegas, Nevada A location is planned for Las Vegas, Nevada. Las Vegas is an ideal location due to the high influx of wealthy individuals and we believe it will be a growing healthcare vacation destination for those both within the United States and from Canada. Newport Beach, California A location is planned for Newport Beach. More than a quarter of households there have an income greater than $200,000, and the median value for homes is approximately $1 million. Newport Beach was rated the top wealth center among U.S. communities in 2010 by the business news website Portfolio.com. China A third location is planned for in Hong Kong. Health-care spending in China is forecast to almost triple to $1 trillion annually by 2020 driven by an aging population and government efforts to broaden insurance coverage, according to a McKinsey & Co. report. According to a McKinsey & Co. report, China will spend more on drugs, medical devices and hospital treatments as it lifts spending to 7% of gross domestic product, from 5.5%, or $350 billion, in 2010. This will make it the biggest market globally by 2020 after the U.S., which in 2009 spent $2.5 trillion, or 17.6% of its GDP, on health care. China’s government raised its own spending on health care to 737.9 billion yuan ($116 billion) in 2011, up from 359.4 billion yuan in 2008. Our stem cell therapy approach is based on proprietary technology using a powerful combination of procedures and nutrient rich supplements. We will administer intravenous therapy as well as joint injections conducted by our future guest MD’s and surgeons. This regenerative procedure has been exclusively developed and tested to promote spinal, joint, organ health and longevity by using the patient’s own platelet rich blood cells and adult stem cells. Each of our centers will offer banking services for maintenance programs, offer alternative cancer therapy as well as diagnostics. Our procedure helps regenerate and maintain a healthy quality lifestyle with the possibility of returning back to normal activities of daily living. Stem cell therapies have a huge potential to help treat diseases or conditions for which few treatment options are available. 7 Key treatments include: Category Treatment Areas Orthopedics injuries, ligaments, soft tissue, joints, pain Plastic Surgery regeneration of collagen and capillaries, rejuvenation, breast augmentation, facelifts Age Management and Longevity skin care, anti-aging Urology erectile dysfunction Other Cardiology, cancer, Parkinson’s, Alzheimer’s, ALS, MS, stroke, auto immune, COPD, diabetes, arthritis, dentistry, and veterinary applications Stem cell-based therapies offer the promise of revolutionizing medicine and provide new ways to treat previously untreatable diseases and ailments, from diabetes to Parkinson’s disease, eye disorders or spinal cord injury. We are positioning ourselves in the market to take advantage of existing and emerging applications. Mission To create a solid comprehensive approach to the treatment and maintenance of diseases and break free from the medical insurance world by tapping into the private-pay sector delivering exceptional healthcare free from the medical insurance maze. Products and Services Adult stem cells derived from the patient’s own body are used in a simple procedure that is completed within four hours. Fat is extracted from the patient’s abdomen, the stem cells are isolated and returned through a simple intravenous drip. The treatments that will be offered include: · Nutraceutical and medical supplements; · IV nutritional cocktails; · Stem cell banking · Degenerative conditions; · Hyperbaric oxygen therapy; · Cancer treatments; · Weight loss; · Anti-aging stem cell therapy; · Anti-viral therapy; and · Adistem stem cell treatments for orthopedics, neurological, lung diseases. 8 Facility Each facility will be approximately 1,000 sq. feet in size and will be designed to enhance the patient experience. All procedures will be conducted in house by fully trained stem cell technicians and physicians. Our Service Provider We hope that our company may become the premier source of adult stem cell and platelet rich plasma therapies and treatments. Our treatments will be offered at clinics which stem cell specialists will perform the treatments. Our stem cell specialists have many years of experience having performed over a thousand treatments. We only perform our proprietary procedures with licensed physicians. With affiliate doctors/clinics we can achieve a 60%-70% split of the patient’s procedural fee. Start-up costs for a clinic to offer stem cell treatments are projected to be $5,000 for training, and $4,500 for medical equipment, which includes the centrifuge, and the Adilight 1. If necessary, the equipment can either be leased through us, or supplied by us at a monthly fee. The start-up costs would be covered within the first two stem cell treatments performed. We have additional value added revenue driven products and services to offer patients such as quality nutraceutical and medical supplements, IV nutritional cocktails, stem cell banking for future use and hyperbaric oxygen therapy. We have 60 affiliate clinics tentatively ready to begin offering our adult stem cell treatments. Half of these have been confirmed by written letter of intent, and the remainder are based on verbal understandings and serious inquiries. 9 About Stem Cells Adipose tissue, commonly referred to as fat, is the human body’s richest known source of adult stem cells. Adult stem cells are found in all organs of the body but the adipose tissue by far holds the most healing potential. Scientific research has found that a sample of peripheral blood contains about 10,000 stem cells, bone marrow contains about 50,000 adult stem cells and of those only 25 to 50% are mesenchymal stem cells; on the other hand, adipose tissue yields an incredible 10-60 million stem cells per sample and 95% of them are mesenchymal stem cells, capable of differentiating into various cell types that repair the body. Mesenchymal stromal stem cells appear to be one of the body’s ablest tools for self-repair. Stem cells are in many respects the foundation of all that humans are and become. After a baby is born and begins growing, stem cells play a role in not just the generation of new and replacement cells and tissues, but also in healing and repair. Whenever a body part or tissue becomes diseased or is injured, it sends out chemical signals that attract stem cells that reside in other tissues, especially the bone marrow. This interplay between signals and mobilization of stem cells usually works well early in life, but can falter with age. Also, acute and chronic illnesses and diseases can tax stem cell reserves. Many experts feel this situation can be addressed by either using drugs that mobilize stem cells, or by harvesting a patient’s own stem cells and giving them back, which is autologous transplant, or both. Adult stem cells, undifferentiated and adaptable, are able to change into the cells of countless organs and structures within the human body. Many therapies use stem cells as they can restore damaged structures and rejuvenate failing cells very effectively. They do this through cell division, a process in which they multiply indefinitely. Stem cell science has seen considerable advancements in the last few years with many new developments and discoveries being made. Harvesting stem cells from adult patients and then re-injecting them into the same patient (autologous stem cell use) has been a routine therapy in U.S. medicine for decades. More recently, as stem cell research has developed, the precise method of harvesting, processing and then re-injecting into patients has changed and improved. Roughly 1 million patients have been treated with their own stem cells since the mid-1980s in the United States. 10 Stem cell treatments are a type of intervention strategy that introduces new adult stem cells into damaged tissue in order to treat disease or injury. Many medical researchers believe that stem cell treatments have the potential to change the face of human disease and alleviate suffering. The ability of stem cells to self-renew and give rise to subsequent generations with variable degrees of differentiation capacities, offers significant potential for generation of tissues that can potentially replace diseased and damaged areas in the body, with minimal risk of rejection and side effects. Markets and Market Penetration Total value of the cell-based markets was approximately $35 billion in 2009 and is expected to rise to $62 billion in 2014, and $106 billion in 2019. According to a recent publication by Jain Pharma BioTech, the industry size will rise to $62 billion dollars in 2014 and $106 billion by 2019. Currently, the top four areas that are being treated by adult stem cells are neurological disorders, cancer, orthopedic, and dermatology. In 2009, the world stem cell industry was roughly $35 billion.Key Therapeutic markets (source: Jain Pharma BioTech (October 2010) Cell Therapy – Technologies, Markets & Companies): Therapeutic Area Market Size in 2009 Est. Market Size in 2014 Est. Market Size in 2019 Bone and Joint Disorders $3.6 billion $5.5 billion $8.6 billion Cancer $2.7 billion $7.5 billion $10.5 billion Cardiovascular Disorders $4 billion $6.6 billion $12.3 billion Diabetes Mellitus $2.2 billion $3.9 billion $5.9 billion Hematological Disorders $3.7 billion $5.9 billion $9.1 billion Liver Disorders $1.7 billion $2 billion $3 billion Neurological Disorders $5.7 billion $7.9 billion $17.5 billion Age Related Macular Degeneration $0 $0.6 billion $2.3 billion Range of Procedures: Category Treatments Cancer treatments Immunotherapy exosomes Peptides IPT (inhibits platelet count) Weight Loss/Obesity Myostatin inhibitor Anti-aging iGF-1 HGH Stem cells Myostatin inhibitor Hormone testing Food allergy/ sensitivity-testing & treatment Neurotransmitter-testing and treatments Detoxification treatments Anti-Viral HIV Hepatitis Herpes 11 Cosmetics Liposculpture Fat injections Breast augmentations Facial cosmetics Hair growth peptides Other Treatments Adistem stem cell treatments (orthopedic, neurological, and lung diseases) spine, shoulders, knees, elbows, wrist and hand, arthritic joints hip/pelvis/SI joints lower leg, ankle and foot Medical grade supplements IV nutritional cocktails Expansion and Revenue Model Our goal is to have more than 140 affiliate and corporate locations operating within five years. Revenue is based on two revenue channels – training fees and recurring revenue from procedures. Training fees are assumed to be estimated at $5,000 per doctor. Affiliate recurring revenues is based on the number of procedures performed by each doctor per month at an average of $10,000 per procedure. Product Marketing and Communications Material Agreements On March 13, 2013, LSG South Dakota entered in a facilitation agreement with Prince Marketing Group Limited. Pursuant to this agreement, Prince arranged a consulting agreement between us and a prominent stem cell therapist to act as a consultant of LSG South Dakota and assisted with organizing the business structure of Life Stem South Dakota. As compensation to Prince for arranging the consulting agreement, LSG South Dakota agreed to issue 100,000 common shares of LSG South Dakota at a deemed price of $0.10 per share and pay 3% of the gross revenue we receive from providing and performing stem cell therapy. The consulting agreement, referred to in the above in the facilitation agreement with Prince, was entered into on December 18, 2012 with James Vanden Bosch (later amended by agreements on February 8, 2013 and September 10, 2013). Under this consulting agreement, Mr. Bosch is to train one or more clinical therapists, assist with setting up our clinics, attend speaking engagements on behalf of us and advise us. The term of the agreement will be for one year from December 1, 2013 (as amended) and we will compensation Mr. Bosch by paying him $5,000 as a signing bonus and $5,000 per month for the term of the agreement. On January 1, 2013, LSG South Dakota entered into an implementation and management agreement with Lexington Management Inc. Pursuant to this agreement, Lexington is to oversee management, administrative and implementations services to LSG South Dakota, such duties will include arranging and monitoring legal and accounting services, developing public relation campaigns and arranging financing. As compensation to Lexington for its service, LSG South Dakota agreed to pay Lexington $20,000 per month and a management fee of 15% of all revenue generated from the stem cell therapy program. Intellectual Property We have not registered for the protection of any rights under trademark, patent, or copyright in any jurisdiction. Our internet site is located at www.lifestemgenitics.com. 12 Copyright We own the common law copyright in the contents of our website www.lifestemgenetics.com. Trademarks We own the common law trademark rights in our corporate name, product names, and associated logos. We also rely on trade secret protection for our confidential and proprietary information. No assurance can be given that others will not independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets or disclose such technology or that we can meaningfully protect our trade secrets. However, we believe that the substantial costs and resources required to develop technological innovations will help us protect our products. It is our policy to require our employees, consultants, contractors, or scientific and other advisors, to execute confidentiality agreements upon the commencement of employment or consulting relationships with us. These agreements provide that all confidential information developed or made known to the individual during the course of the individual’s relationship with us is to be kept confidential and not disclosed to third parties except in specific circumstances. These agreements provide that all inventions related to our business that are conceived by the individual during the course of our relationship shall be our exclusive property. There can be no assurance, however, that these agreements will provide meaningful protection or adequate remedies for our trade secrets in the event of unauthorized use or disclosure of such information. Competition The stem cell market is growing rapidly due to increasing regulatory approval and market awareness. The benefits of the stem cell therapy are also attracting an increasing number of industry participants. Intensive research and development efforts and the increasing research investments on stem cells therapy are soon expected to improve the efficacy of stem cell treatment. However, the high cost of the therapy may affect market growth and limit underfunded competitors. The U.S. currently forms the most lucrative stem cells market, especially for areas such as stem cell bone marrow transplantation. The market consists of many well established participants such as: Cellartis AB, Vitrolife, Tataa Biocenter, Invitrogen, Stem Cell Technologies, BD Biosciences, Chemicon, R&D Systems, SA Biosciences, Thermo Scientific and Australian Stem Cell Centre. Our company is operating in a highly competitive market dominated by well capitalized competitors. Government Regulation Our operations are subject to numerous federal, state and local laws and regulations in the United States and Canada in areas such as consumer protection, government contracts, trade, labor and employment, tax, licensing and others. Our current and future operations and research and development activities are or will be subject to various laws and regulations in the countries in which we conduct or plan to conduct our business, including but not limited to Canada, the United States and Hong Kong, China. These laws and regulations govern the research, development, sale and marketing of health care, taxes, labor standards, occupational health and safety, toxic substances, chemical products and materials, waste management and other matters relating to the medical industry. We may require permits, registrations or other authorizations to maintain our operations and to carry out our future research and development activities, and these permits, registrations or authorizations will be subject to revocation, modification and renewal. Governmental authorities have the power to enforce compliance with lease conditions, regulatory requirements and the provisions of required permits, registrations or other authorizations, and violators may be subject to civil and criminal penalties including fines, injunctions, or both. The failure to obtain or maintain a required permit may also result in the imposition of civil and criminal penalties, and third parties may have the right to sue to enforce compliance. 13 We expect to be able to comply with all applicable laws and regulations and do not believe that such compliance will have a material adverse effect on our competitive position. We have obtained and intend to obtain all permits, licenses and approvals required by all applicable regulatory agencies to maintain our current operations and to carry out our future research and development activities. We are not aware of any material violations of permits, licenses or approvals issued with respect to our operations, and we believe that we will continue to comply with all applicable laws and regulations. Canada Stem cell therapy treatments are regulated almost entirely at the federal level in Canada. The analysis suggests that existing Canadian legislation pertaining to stem cells, regulates matters such as transplants, stem cell donations, Lymphoematopoietic cells for transportation and embryos, but appears to have limited application to stem cell therapy, namely in relation to consent and the prohibition of the sale of stem cells. Regulations enacted pursuant to the Food and Drugs Act - Safety of Human Cells, Tissues and Organs for Transplantation Regulations specifically do not apply to certain products, including cells, tissues and organs that are for autologous use. Nevertheless we will be engaging with appropriate government regulatory bodies before proceeding with providing stem cell therapy treatments in Canada. United States of America Our protocol consists of autologous (from the patient's own body) adipose tissue stem cell and autologous platelet rich plasma (PRP). The stem cells are derived via liposuction extraction of adipose (fat) tissue and are “minimally manipulated” with wash down, emulsification, centrifuge and filtration. The PRP solution is blood derived. The stem cell/PRP solution is implanted via minimally invasive intravenous implantation but may also be injected locally.The Life Stem Genetics protocol follows all known and understood federal codes of regulation and is compliant with local and state health department regulations. Minimally Manipulated:FDA statutes on transplantation of cells and tissues require those products to be “minimally manipulated”. There is an ongoing debate regarding what “minimally manipulated” means, but to our knowledge, our protocol is well within the criteria established. The stem cell therapy treatment consultant the company has contractually engaged has been providing stem cell therapy treatments in the United States of America for more than eight years. Initially we are relying on our consultant’s record of practice and compliance with government regulations in developing our stem cell therapy treatment. We are at this time, through legal counsel, preparing for our own use an analysis of the law governing the delivery of stem cell therapy treatment in the United States of America and the respective states where we anticipate we will be providing such treatments. Prior to establishment of a clinic or clinics in the United States of America we will be engaging with government bodies, federal, state and local, to ensure that we comply with all applicable legislation and regulations governing the establishment of such clinics. Hong Kong Prior to initiating a stem cell therapy treatment program in Hong Kong, we intend to conduct a thorough examination of the law governing such therapy in Hong Kong.We have not yet engaged legal counsel to conduct that analysis. Amount Spent on Research and Development the Last Two Fiscal Years We have not spent any money during each of the last two fiscal years on research and development activities. 14 Employees and Employment Agreements Gloria Simov, our director and chief executive officer, will devote 100% of her time to our company. Each of our other directors and officers is a full-time employee and currently devotes about 50% of their time to our operation. Our officers and directors do not have written employment agreements with us. We presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt plans in the future. We do not have a stock option plan, as such no options have been issued, there are presently no personal benefits available to our officers and directors. Our officers and directors will handle our administrative duties. On January 1, 2013, LSG South Dakota entered into an employment agreement with Gloria Simov. Pursuant to this employment agreement, Ms. Simov agreed to act as the president of LSG South Dakota. As compensation for acting as president, LSG South Dakota agreed to compensate Ms. Simov $30,000 per annum. The agreement is to terminate on January 1, 2014. Environmental Regulations We are not aware of any material violations of environmental permits, licenses or approvals that have been issued with respect to our operations. We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. While our intended projects and business activities do not currently violate any laws, any regulatory changes that impose additional restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs or decreasing demand for our products or services, which could have a material adverse effect on our results of operations. REPORTS TO SECURITY HOLDERS We are required to file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission and our filings are available to the public over the internet at the Securities and Exchange Commission’s website at http://www.sec.gov. The public may read and copy any materials filed by us with the Securities and Exchange Commission at the Securities and Exchange Commission’s Public Reference Room at treet N.E. Washington D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-732-0330. The SEC also maintains an Internet site that contains reports, proxy and formation statements, and other information regarding issuers that file electronically with the SEC, at http://www.sec.gov. Item 1A. Risk Factors Much of the information included in this annual report includes or is based upon estimates, projections or other “forward looking statements”. Such forward looking statements include any projections and estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other “forward looking statements” involve various risks and uncertainties as outlined below. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other “forward looking statements”. 15 Risks Related to our Business We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have yet to establish any history of profitable operations and, as at July 31, 2013, have incurred a net loss of $39,087 since our inception on July 5, 2012. Our business operations began in 2012 and have resulted in net losses in each year. We have generated only nominal revenues since our inception and do not anticipate that we will generate revenues which will be sufficient to sustain our operations in the near future. Our profitability will require the successful commercialization and sales of our planned products. We may not be able to successfully achieve any of these requirements or ever become profitable. There is doubt about our ability to continue as a going concern due to recurring losses from operations, accumulated deficit and insufficient cash resources to meet our business objectives, all of which means that we may not be able to continue operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the period from July 5, 2012 (inception) to July 31, 2013 with respect to their doubt about our ability to continue as a going concern. As discussed in Note 2 to our financial statements for the period from July 5, 2012 (inception) to July 31, 2013, we have generated operating losses since inception, and the ability of our company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. We could face intense competition, which could result in lower revenues and higher expenditures and could adversely affect our results of operations. Unless we keep pace with changing technologies and medical procedures and advances, we could lose existing customers and fail to win new customers. In order to compete effectively in the medical and health industries, we must continually design, develop implement and market new and enhanced technologies and strategies. Our future success will depend, in part, upon our ability to address the changing and sophisticated needs of the marketplace. Stem cell treatments have not achieved widespread commercial acceptance and our strategy of expanding our medical service business could adversely affect our business operations and financial condition. We face intense competition from numerous businesses that also provide stem cell therapies. We expect that many of our competitors have longer operating histories, established brands in the marketplace, revenues significantly greater than ours and better access to capital than us. We expect that these competitors may use their resources to engage in various business activities that could result a reduced demand for our services. Companies with greater capital and research capabilities could re-formulate existing techniques that could gain wide marketplace acceptance, which could have a depressive effect on our future sales. In addition, aggressive advertising and promotion by our competitors may require us to compete by lowering prices because we do not have the resources to engage in marketing campaigns against these competitors, and the economic viability of our operations likely would be diminished. The success of our business will depend upon our ability to create brand awareness. The market for health treatments by stem cell therapy is already highly competitive. Our ability to compete effectively and generate revenue will be based upon our ability to create awareness of our services distinct from those of our competitors. It is imperative that we are able to convey to consumers the efficacy of our services. However, advertising and marketing of such services will be limited by various regulations. 16 We are governed by only two persons serving as directors and officers which may lead to faulty corporate governance. We have not implemented various corporate governance measures nor have we adopted any independent committees as we presently do not have any independent directors. We must attract and maintain key personnel or our business will fail. Success depends on the acquisition of key personnel. We will have to compete with other companies both within and outside the medical and health care industries to recruit and retain competent employees. If we cannot maintain qualified employees to meet the needs of our anticipated growth, this could have a material adverse effect on our business and financial condition. We may not be able to secure additional financing to meet our future capital needs due to changes in general economic conditions. We anticipate requiring significant capital to fulfill our contractual obligations (as noted in our audited financial statements), continue development of our planned products to meet market evolution, and execute our business plan, generally. We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs. We may need new or additional financing in the future to conduct our operations or expand our business. Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could adversely affect our ability to raise capital on favorable terms or at all. From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes. We may be unable to secure debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding. If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders. If we raise additional funds by issuing debt, we may be subject to debt covenants, which could place limitations on our operations including our ability to declare and pay dividends. Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. Our business and operating results could be harmed if we fail to manage our growth or change. Our business may experience periods of rapid change and/or growth that could place significant demands on our personnel and financial resources. To manage possible growth and change, we must continue to try to locate skilled scientists and professionals and adequate funds in a timely manner. We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. We have not achieved revenues and have limited significant tangible assets. We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably. We have a limited operating history and must be considered in the development stage. Our success is significantly dependent on the successful research and development of our planned products, which cannot be guaranteed. Our operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to complete the research and development of our products and operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. 17 We are affected by certain law and governmental regulations which could affect international operations of our clinics. While our stem cell service has been approved in certain countries, failure to gain compliance would limit international operations. In addition, future government regulations concerning stem cell issues could have an adverse effect on market acceptance or cause time delays or additional costs to meet requirements. If our intellectual property is not adequately protected, then we may not be able to compete effectively and we may not be profitable. Our commercial success may depend, in part, on obtaining and maintaining patent protection, trade secret protection and regulatory protection of our technologies and product candidates as well as successfully defending third-party challenges to such technologies and candidates. We will be able to protect our technologies and product candidates from use by third parties only to the extent that valid and enforceable patents, trade secrets or regulatory protection cover them and we have exclusive rights to use them. The ability of our licensors, collaborators and suppliers to maintain their patent rights against third-party challenges to their validity, scope or enforceability will also play an important role in determining our future. The patent positions of technology related companies can be highly uncertain and involve complex legal and factual questions that include unresolved principles and issues. No consistent policy regarding the breadth of claims allowed regarding such companies’ patents has emerged to date in the United States, and the patent situation outside the United States is even more uncertain. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict with any certainty the range of claims that may be allowed or enforced concerning our patents. We may also rely on trade secrets to protect our technologies, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we seek to protect confidential information, in part, through confidentiality agreements with our consultants and scientific and other advisors, they may unintentionally or willfully disclose our information to competitors. Enforcing a claim against a third party related to the illegal acquisition and use of trade secrets can be expensive and time consuming, and the outcome is often unpredictable. If we are not able to maintain patent or trade secret protection on our technologies and product candidates, then we may not be able to exclude competitors from developing or marketing competing products, and we may not be able to operate profitability. If we are the subject of an intellectual property infringement claim, the cost of participating in any litigation could cause us to go out of business. There has been, and we believe that there will continue to be, significant litigation and demands for licenses in our industry regarding patent and other intellectual property rights. Although we anticipate having a valid defense to any allegation that our current products, production methods and other activities infringe the valid and enforceable intellectual property rights of any third parties, we cannot be certain that a third party will not challenge our position in the future. Other parties may own patent rights that we might infringe with our products or other activities, and our competitors or other patent holders may assert that our products and the methods we employ are covered by their patents. These parties could bring claims against us that would cause us to incur substantial litigation expenses and, if successful, may require us to pay substantial damages. Some of our potential competitors may be better able to sustain the costs of complex patent litigation, and depending on the circumstances, we could be forced to stop or delay our research, development, manufacturing or sales activities. Any of these costs could cause us to go out of business. 18 We could lose our competitive advantages if we are not able to protect any proprietary technology and intellectual property rights against infringement, and any related litigation could be time-consuming and costly. Our success and ability to compete depends to a significant degree on our proprietary technology. If any of our competitor’s copies or otherwise gains access to our proprietary technology or develops similar technologies independently or is able to prove that our technology is not proprietary, we would not be able to compete as effectively. We also consider our trademarks invaluable to our ability to continue to develop and maintain the goodwill and recognition associated with our brand. These and any other measures that we may take to protect our intellectual property rights, which presently are based upon a combination of copyright, trade secret and trademark laws, may not be adequate to prevent their unauthorized use. Further, the laws of foreign countries may provide inadequate protection of such intellectual property rights. We may need to bring legal claims to enforce or protect such intellectual property rights. Any litigation, whether successful or unsuccessful, could result in substantial costs and diversions of resources. In addition, notwithstanding any rights we have secured in our intellectual property, other persons may bring claims against us that we have infringed on their intellectual property rights, including claims based upon the content we license from third parties or claims that our intellectual property right interests are not valid. Any claims against us, with or without merit, could be time consuming and costly to defend or litigate, divert our attention and resources, result in the loss of goodwill associated with our service marks or require us to make changes to our website or other of our technologies. If we fail to effectively manage our growth our future business results could be harmed and our managerial and operational resources may be strained. As we proceed with the commercialization of our technology, we expect to experience significant and rapid growth in the scope and complexity of our business. We will need to add staff to market our services, manage operations, handle sales and marketing efforts and perform finance and accounting functions. We will be required to hire a broad range of additional personnel in order to successfully advance our operations. This growth is likely to place a strain on our management and operational resources. The failure to develop and implement effective systems, or to hire and retain sufficient personnel for the performance of all of the functions necessary to effectively service and manage our potential business, or the failure to manage growth effectively, could have a materially adverse effect on our business and financial condition. Our services may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our industry is characterized by rapid changes in technology and market demands. As a result, our service and technology may quickly become obsolete and unmarketable. Our future success will depend on our ability to adapt to technological advances, anticipate market demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced services to emerging industry or governmental standards. 19 Risks Relating to Ownership of Our Securities Our stock price may be volatile, which may result in losses to our shareholders. The stock markets have experienced significant price and trading volume fluctuations, and the market prices of companies listed on the Over-the-counter Bulletin Board quotation system in which shares of our common stock are listed, have been volatile in the past and have experienced sharp share price and trading volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many factors, including the following, some of which are beyond our control: · variations in our operating results; · changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; · changes in operating and stock price performance of other companies in our industry; · additions or departures of key personnel; and · future sales of our common stock. Domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. Our common shares may become thinly traded and you may be unable to sell at or near ask prices, or at all. We cannot predict the extent to which an active public market for trading our common stock will be sustained. Although the trading volume of our common shares increased significantly recently, it has historically been sporadically or “thinly-traded” meaning that the number of persons interested in purchasing our common shares at or near bid prices at certain given time may be relatively small or non-existent. This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community who generate or influence sales volume. Even if we came to the attention of such persons, those persons tend to be risk-averse and may be reluctant to follow, purchase, or recommend the purchase of shares of an unproven company such as ours until such time as we become more seasoned and viable. As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that current trading levels will be sustained. The market price for our common stock is particularly volatile given our status as a relatively small company, which could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. 20 We do not anticipate paying any cash dividends to our common shareholders. We presently do not anticipate that we will pay dividends on any of our common stock in the foreseeable future. If payment of dividends does occur at some point in the future, it would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any common stock dividends will be within the discretion of our board of directors. We presently intend to retain all earnings after paying the interest for the preferred stock, if any, to implement our business plan; accordingly, we do not anticipate the declaration of any dividends for common stock in the foreseeable future. Because we are listed on the Over-the-Counter Bulletin Board quotation system, our common stock is subject to “penny stock” rules which could negatively impact our liquidity and our shareholders’ ability to sell their shares. Our common stock is currently quoted on the Over-the-counter Bulletin Board. We must comply with numerous NASDAQ Marketplace rules in order to maintain the listing of our common stock on the Over-the-counter Bulletin Board. There can be no assurance that we can continue to meet the requirements to maintain the quotation on the Over-the-counter Bulletin Board listing of our common stock. If we are unable to maintain our listing on the Over-the-counter Bulletin Board, the market liquidity of our common stock may be severely limited. Volatility in our common share price may subject us to securities litigation. The market for our common stock is characterized by significant price volatility as compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. The elimination of monetary liability against our directors, officers and employees under Nevada law and the existence of indemnification rights of our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. Our by-laws contains a specific provision that eliminates the liability of our directors and officers for monetary damages to our company and shareholders. Further, we are prepared to give such indemnification to our directors and officers to the extent provided for by Nevada law. We may also have contractual indemnification obligations under our employment agreements with our officers. The foregoing indemnification obligations could result in our company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our business is subject to changing regulations related to corporate governance and public disclosure that have increased both our costs and the risk of noncompliance. Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charged with the protection of investors and the oversight of companies whose securities are publicly traded. These entities, including the Public Company Accounting Oversight Board, the SEC and FINRA, have issued requirements and regulations and continue to develop additional regulations and requirements in response to corporate scandals and laws enacted by Congress, most notably the Sarbanes-Oxley Act of 2002. Our efforts to comply with these regulations have resulted in, and are likely to continue resulting in, increased general and administrative expenses and diversion of management time and attention from revenue-generating activities to compliance activities. Because new and modified laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This evolution may result in continuing uncertainty regarding compliance matters and additional costs necessitated by ongoing revisions to our disclosure and governance practices. 21 We will incur increased costs and compliance risks as a result of becoming a public company. As a public company, we will incur significant legal, accounting and other expenses that LSG South Dakota did not incur as a private company prior to theprivate placement financing and share exchange. We will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including certain requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC and FINRA. We expect these rules and regulations, in particular Section 404 of the Sarbanes-Oxley Act of 2002, to significantly increase our legal and financial compliance costs and to make some activities more time-consuming and costly. Like many smaller public companies, we face a significant impact from required compliance with Section 404 of the Sarbanes-Oxley Act of 2002. Section 404 requires management of public companies to evaluate the effectiveness of internal control over financial reporting. The SEC has adopted rules implementing Section 404 for public companies as well as disclosure requirements. We are currently preparing for compliance with Section 404; however, there can be no assurance that we will be able to effectively meet all of the requirements of Section 404 as currently known to us in the currently mandated timeframe. Any failure to implement effectively new or improved internal controls, or to resolve difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet reporting obligations or result in management being required to give a qualified assessment of our internal controls over financial reporting. Any such result could cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We also expect these new rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our Board of Directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company”, as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30. Because we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company” our financial statements may not be comparable to companies that comply with public company effective dates. 22 We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. Because our financial statements may not be comparable to companies that comply with public company effective dates, investors may have difficulty evaluating or comparing our business, performance or prospects in comparison to other public companies, which may have a negative impact on the value and liquidity of our common stock. Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties Our principal executive office is located at 433 North Camden Drive, Suite 400, Beverly Hills, CA 90210. Our phone number is (310) 279-5234. We pay rent of approximately $200 per month for the use of this space and $1,300 per month for ancillary office space. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “LIFS”. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. There has been one day, September 12, 2013, of active trading of our securities. Both the high and low bid price of our securities on September 12, 2013 on the OTC Bulletin Board was $2.00. As of October 23, 2013, there were approximately 8 holders of record of our common stock. As of such date, 44,537,500 common shares were issued and outstanding. Our common shares are issued in registered form. Globex Transfer, LLC, 780 Deltona Blvd., Suite 202, Deltona, FL 32725 (Telephone: (813) 344-4490) is the registrar and transfer agent for our common shares. 23 Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Securities Authorized for Issuance Under Equity Compensation Plans We did not issue any securities under any equity compensation plan as of October 23, 2013. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities On September 20, 2013, we issued 26,422,500 shares of our common stock to three shareholders of LSG South Dakota as part of the closing of the share exchange agreement in exchange for all of the issued and outstanding shares of LSG South Dakota. The number of our shares issued to the LSG South Dakota shareholders was determined based on an arms-length negotiation. These securities were issued to the three shareholders of LSG South Dakota pursuant to Rule 506 of Regulation D of the Securities Act of 1933 on the basis that they represented to our company that they were “accredited investors” as such term is defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as amended. On October 21, 2013, we issued an aggregate of 500,000 shares of our common stock pursuant to a private placement agreement. These securities were issued to one non-US person (as that term is defined in Regulation S of the Securities Act of 1933), in an offshore transaction relying on Regulation S of the Securities Act of 1933, as amended. Equity Compensation Plan We have not adopted any equity compensation plans or arrangements. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended July 31, 2013. Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statement and the related notes for the period from July 5, 2012 (inception) to July 31, 2013 that appear elsewhere in this current report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report, particularly in the section entitled “Risk Factors” beginning on page 14of this current report. Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. 24 Cash Requirements Over the next 12 months we intend to carry on business as a development stage stem cell therapy treatment company. We anticipate that we will incur the following operating expenses during this period: Estimated Funding Required During the Next 12 Months Expense Amount ($) Consulting Fees for Research and Development(1) Fixed asset purchases Management Consulting Fees Professional fees(1) Rent Sales, Travel and Marketing(1) Other general administrative expenses(1) Total On January 1, 2013, LSG South Dakota entered into an implementation and management agreement with Lexington Management Inc. Pursuant to this agreement, Lexington is to oversee management, administrative and implementations services to LSG South Dakota, such duties will include arranging and monitoring legal and accounting services, developing public relation campaigns and arranging financing. As compensation to Lexington for its service, LSG South Dakota agreed to pay Lexington $20,000 per month. Over the next 12 months, Lexington will be paid $240,000 which includes $92,000 for consulting fees for research and development, $26,000 in professional fees, $72,000 for sales, travel and marketing, and $50,000 in general and administrative fees. We will require funds of approximately $500,000 over the next twelve months to operate our business. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Purchase of Significant Equipment We do not anticipate the purchase or sale of any plant or significant equipment during the next 12 months. Going Concern There is significant doubt about our ability to continue as a going concern. As shown in the accompanying financial statements, we have incurred net losses of $39,087 since inception. This condition raises substantial doubt as to our ability to continue as a going concern. In response to these conditions, we may raise additional capital through the sale of equity securities, through an offering of debt securities or through borrowings from financial institutions or individuals. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Personnel Plan We currently have no employees, other than our officers and our directors. We intend to hire additional employees on an as needed basis. 25 Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended July 31, 2013 and from the periods ended July 5, 2012 (inception) to July 31, 2012 and 2013. Our operating results for the years ended July 31, 2013 and from the periods ended July 5, 2012 (inception) to July 31, 2012 and 2013 are summarized as follows: July 5, 2012 July 5, 2012 Year (Inception) to (Inception) to Ended Ended Ended July 31, July 31, July 31, Revenue $
